February 17, 1908. The opinion of the Court was delivered by
Harry Lyles and Henry Dawkins were tried and convicted at the June term, 1907, of the Court of General Sessions for Newberry County for assault and battery with intent to kill and carrying concealed weapons.
The appeal in this case, being based upon same grounds as the appeal in State v. Graham, is dismissed, for the reasons set forth in the opinion therein.
The judgment of this Court is, that the judgment of the Circuit Court be affirmed. *Page 115